DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8-9, 11-15, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Zambotti et al (US 2014/0316192) (“Zambotti”) in view of Gavriely (US 6,168,568) and further in view of Schwenk et al (US 2012/0123226) (“Schwenk”) and further in view of Wu et al (US 2016/0007911) (“Wu”) and further in view of Bolea (US 2014/0228905) and further in view of Lai et al (US 2011/0230778) (“Lai”)
Regarding Claim 1, while Zambotti teaches a terminal apparatus (Abstract, [0014] wearable computing device 210), comprising: 
A gyro sensor configured to detect a motion factor of the terminal apparatus, the motion factor of the terminal apparatus including a displacement of the terminal apparatus caused by a movement of a user ([0028] gyro sensor / gyroscope of sensing device 232, [0058] motion factor of terminal apparatus from subject collected and used to determine breathing frequency); and 
a controller configured to perform measurement processing of biological information of the user on the basis of the displacement of the terminal apparatus detected due to the 
the system provides an output to provide feedback in response to physiological data ([0014] “The wearable smart sensor together with the mobile computing device 210 operates a sleep assistant computer application 218 that applies biofeedback technology to the presentation of the immersive virtual environment 116, in order to target a state of hyper-arousal (or hyper-activation) being experienced by the person using the system 100 ("user"). The system 100 creates a positive biofeedback loop in which the virtual reality device 240 provides cognitive relaxation/distraction and the biofeedback technology embodied in the sleep assistant application 218 promotes sleep by providing positive feedback (by modulating the degree of immersion in the virtual environment 116) in response to physiological signals indicating the user's current level of relaxation.”),
and Zambotti further teaches calculating a respiratory rhythm ([0058] “Breathing frequency is estimated by analyzing accelerometer data and combining it with gyroscope data, if available.” A skilled artisan would know that a breathing frequency is a breathing rate and Gavriely teaches that a breathing rate and breathing rhythm may be considered equivalents in Col. 13, L. 66 – Col. 14, L. 10 “The breath state analyzer 50 also calculates the breathing rhythm (breathing rate),”)
Yet Zambotti fails to teach wherein the controller is configured to start or stop the measurement processing on the basis of the displacement of the terminal apparatus.
However Schwenk teaches a physiological monitoring method (Abstract) comprising: 
a gyro sensor configured to detect a motion factor ([0056]);5
a controller configured to perform measurement processing of biological information of a user on the basis of the motion factor detected due to a movement of the user ([0008], [0048]),
wherein the controller starts or stops the measurement processing on the basis of the motion factor ([0006]-[0008], [0048]).

Yet their combined efforts fail to teach the controller is configured to calculate a difference between a target respiration rhythm and a current respiration rhythm of the user calculated on the basis of the biological information and output a pattern to the user on the basis of the calculated difference.
	However Wu teaches a breath guidance system (Abstract) comprising
	Generating current physiological information and target physiological information ([0021])
calculate a difference between a target respiration rhythm and a current respiration rhythm of the user calculated on the basis of the biological information ([0031]-[0032] breathing frequency data determined, feedback provided based on a difference between target breathing frequency data and current breathing frequency data) and output a pattern to the user on the basis of the calculated difference ([0026] outputs a guidance pattern to change the current respiration data different from the target respiration data, [0028] pattern can also be sound-based).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further include a target breathing rhythm determination and outputting of a pattern to guide to this target breathing rhythm as taught by Wu as a mean to enable the sleep relaxation in Zambotti by teaching how the breathing feedback of Zambotti ([0014]) can be accomplished through an output pattern.
Yet their combined efforts fail to teach

the first condition includes a shift of a cycle of the motion factor to a stable state from a disturbed state, or a shift of a cycle of the motion factor to the disturbed state from the stable state, the stable state being a state that the user is breathing at predetermined intervals.
However Bolea teaches a respiratory monitor (Abstract) and teaches determining whether to measure respiration based on whether the respiration data is stable ([0302]) and Lai teaches a respiration monitor (Abstract) and further teaches that respiration stability may be determined based breathing occurring at predetermined consistent intervals (Fig. 2, [0034] breathing is stable if respiration period remains consistent in length)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to review the breathing intervals of Zambotti and Gavriely and make a determination on stability of the breathing intervals, taught by Lai, as this Bolea teaches this may be a criteria to determine whether the subject is in a suitable state for gathering quality data.
Regarding Claim 3, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 1, and Schwenk further teaches wherein the first condition further includes a start of the detection of the motion factor (See Claim 1 Rejection, [0006]-[0008] activates based on non-zero motion activity data, so would react to the start of detection of the motion factor, and must gather motion to evaluate whether the motion data reflects stable breathing yet).  
Regarding Claim 8, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 1,5 and Zambotti further teaches the apparatus
Further comprising a communication interface ([0014] wireless communication requires a wireless interface), 

Regarding Claim 9, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 1, and Schwenk further teaches wherein the controller is configured to stop the measurement processing when a second condition for stopping the measurement processing is met ([0021] second condition can be motion artifact requires the ending of monitoring, [0051] low activity situationally can be second condition).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the motion analyzing methodology of Schwenk with a second condition for stopping measurement processing as this ensures situations with high levels of artifact do not get processed in later output vital sign parameters.
Regarding Claim 11, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9, wherein the second condition is a determination that the biological 20 information cannot be measured based on the motion factor (See Claim 9 Rejection, [0021] second condition can be motion artifact requires the ending of monitoring, [0051] low activity situationally can be second condition).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the motion analyzing methodology of Schwenk with a second condition for stopping measurement processing as this ensures situations with high levels of artifact do not get processed in later output vital sign parameters.
Regarding Claim 12, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9, and Schwenk further teaches where activation is based on the fact that motion is non-zero ([0075] non-zero indicating not detect motion), teaches deactivating can be performed if low motion implies the system is not attached to a patient ([0011] “Missing motion can indicate that the monitoring system is not attached to the patient. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention from the teachings of Schwenk that zero movement may indicate system is not on a subject and acts as a low motion criteria for deactivation.
Regarding Claim 13, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9, and Schwenk further teaches where activation is based on the fact that motion is non-zero ([0075] non-zero indicating not detect motion), teaches deactivating can be performed if low motion implies the system is not attached to a patient ([0011] “Missing motion can indicate that the monitoring system is not attached to the patient. Therefore, the required electrical power can be reduced by not initiating the measurement of physiological data if the motion activity is zero.”), but their combined efforts fail to teach wherein the second condition is a detection of a change in a positional relationship of the terminal apparatus with the user based on the motion factor. 30  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention from the teachings of Schwenk that zero movement may indicate system is not on a subject and acts as a low motion criteria for deactivation. Furthermore, it would have been obvious to one of ordinary skill in the art that a change in positional relationship, indicating the terminal apparatus is no longer contacting the user, will lead to the above zero movement.
Regarding Claim 14, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9, 47and Schwenk further teaches wherein the second condition is detection of a predetermined motion of the user based on the motion factor (See Claim 9 Rejection, [0016] predetermined motion is motion above threshold).  
Regarding Claim 15 Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9,5 and Schwenk further teaches wherein the second condition is detection of a shift of the user to another motion from a measured motion of the biological information based on the motion factor ([0016] shift from motion below threshold to motion above threshold).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention from the teachings of Schwenk that increases in measured motion in Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai may reflect a condition that requires the end of motion monitoring, such as if the increased motion reflects a magnitude far higher than a subject’s respiration (indicating undesired data).
Regarding Claim 17, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9, and Schwenk further teaches wherein the second condition is determination of a shift of a cycle of the15 motion factor to a disturbed state from a stable state (See Claim 9 Rejection, sensing when a stability is found would be considered a change from a disturbed state to a stable state, and when stability is lost, and therefore sensing is stopped, would be when the data moves from a stable state to a disturbed state). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention from the teachings of Schwenk that increases in measured motion in Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai may reflect a condition that requires the end of motion monitoring, such as if the increased motion reflects a magnitude far higher than a subject’s respiration (indicating undesired data). 

Regarding Claim 19, while Zambotti teaches a non-transitory computer-readable medium storing a program which, when executed by a terminal apparatus including a gyro sensor (Abstract, [0014] wearable computing device 210, [0028] gyro sensor), causes the terminal apparatus to execute:

Perform measurement processing of biological information of the user on the basis of the displacement of the terminal apparatus detected due to the movement of the user ([0058] motion data used to estimate biological information of breathing frequency, [0069] processor evaluates biological information), and
the system provides an output to provide feedback in response to physiological data ([0014] “The wearable smart sensor together with the mobile computing device 210 operates a sleep assistant computer application 218 that applies biofeedback technology to the presentation of the immersive virtual environment 116, in order to target a state of hyper-arousal (or hyper-activation) being experienced by the person using the system 100 ("user"). The system 100 creates a positive biofeedback loop in which the virtual reality device 240 provides cognitive relaxation/distraction and the biofeedback technology embodied in the sleep assistant application 218 promotes sleep by providing positive feedback (by modulating the degree of immersion in the virtual environment 116) in response to physiological signals indicating the user's current level of relaxation.”),
and Zambotti further teaches calculating a respiratory rhythm ([0058] “Breathing frequency is estimated by analyzing accelerometer data and combining it with gyroscope data, if available.” A breathing frequency is a breathing rate and Gavriely teaches that a breathing rate and breathing rhythm may be considered equivalents in Col. 13, L. 66 – Col. 14, L. 10 “The breath state analyzer 50 also calculates the breathing rhythm (breathing rate),”)
Yet Zambotti fails to teach wherein the controller is configured to start or stop the measurement processing on the basis of the displacement of the terminal apparatus.
 ([0006]-[0008], [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the motion analyzing methodology of starting and stopping when using a gyro sensor in Schwenk for the gyro sensing of Zambotti as a means for saving power when the system is not motion, and therefore not measuring a system’s motion factor.
Yet their combined efforts fail to teach the controller is configured to calculate a difference between a target respiration rhythm and a current respiration rhythm of the user calculated on the basis of the biological information and output a pattern to the user on the basis of the calculated difference.
	However Wu teaches a breath guidance system (Abstract) comprising
	Generating current physiological information and target physiological information ([0021])
calculate a difference between a target respiration rhythm and a current respiration rhythm of the user calculated on the basis of the biological information ([0031]-[0032] breathing frequency data determined, feedback provided based on a difference between target breathing frequency data and current breathing frequency data) and output a pattern to the user on the basis of the calculated difference ([0026] outputs a guidance pattern to change the current respiration data different from the target respiration data, [0028] pattern can also be sound-based).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further include a target breathing rhythm determination and 
Yet their combined efforts fail to teach
the controller is configured to start the measurement processing when a first condition for starting the measurement processing is met, and 
the first condition includes a shift of a cycle of the motion factor to a stable state from a disturbed state, or a shift of a cycle of the motion factor to the disturbed state from the stable state, the stable state being a state that the user is breathing at predetermined intervals.
However Bolea teaches a respiratory monitor (Abstract) and teaches determining whether to measure respiration based on whether the respiration data is stable ([0302]) and Lai teaches a respiration monitor (Abstract) and further teaches that respiration stability may be determined based breathing occurring at predetermined consistent intervals (Fig. 2, [0034] breathing is stable if respiration period remains consistent in length)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to review the breathing intervals of Zambotti and Gavriely and make a determination on stability of the breathing intervals, taught by Lai, as this Bolea teaches this may be a criteria to determine whether the subject is in a suitable state for gathering quality data.

Regarding Claim 20, while Zambotti teaches a biological information measurement system (Abstract, [0014] wearable computing device 210), comprising: 
A terminal apparatus ([0014]) equipped with a gyro sensor configured to detect a motion factor of the terminal apparatus, the motion factor of the terminal apparatus including a displacement of the terminal apparatus caused by a movement of a user ([0028] gyro sensor / 
An external apparatus equipped with a controller (Fig. 2, virtual reality device 240, processor 242 and smart device 266, processor 268) and teaches that separates external processors may handle certain processing steps ([0026] “However, it should be understood that features typically handled by the baseband processor may be handled by the applications processor and vice versa, in some embodiments.”);
performing measurement processing of biological information of the user on the basis of the displacement of the terminal apparatus detected due to the movement of the user ([0058] motion data used to estimate biological information of breathing frequency, [0069] processor evaluates biological information), and
the system provides an output to provide feedback in response to physiological data ([0014] “The wearable smart sensor together with the mobile computing device 210 operates a sleep assistant computer application 218 that applies biofeedback technology to the presentation of the immersive virtual environment 116, in order to target a state of hyper-arousal (or hyper-activation) being experienced by the person using the system 100 ("user"). The system 100 creates a positive biofeedback loop in which the virtual reality device 240 provides cognitive relaxation/distraction and the biofeedback technology embodied in the sleep assistant application 218 promotes sleep by providing positive feedback (by modulating the degree of immersion in the virtual environment 116) in response to physiological signals indicating the user's current level of relaxation.”),
and Zambotti further teaches calculating a respiratory rhythm ([0058] “Breathing frequency is estimated by analyzing accelerometer data and combining it with gyroscope data, if available.” A breathing frequency is a breathing rate and Gavriely teaches that a breathing rate and breathing rhythm may be considered equivalents in Col. 13, L. 66 – Col. 14, L. 10 “The breath state analyzer 50 also calculates the breathing rhythm (breathing rate),”)

a gyro sensor configured to detect a motion factor ([0056]);5
a controller configured to start or stop, on the basis of the displacement of the terminal apparatus, measurement processing of biological information of the user based on the displacement of the terminal apparatus detected due to the movement of the user ([0006]-[0008], [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the motion analyzing methodology of starting and stopping when using a gyro sensor in Schwenk for the gyro sensing of Zambotti as a means for saving power when the system is not motion, and therefore not measuring a system’s motion factor. Furthermore, it would have been obvious for the controller analysis in Zambotti to occur at an external device as taught by Zambotti ([0026]) as a way to reduce processing complexity needed by the wearable device.
Yet their combined efforts fail to teach the controller is configured to calculate a difference between a target respiration rhythm and a current respiration rhythm of the user calculated on the basis of the biological information and output a pattern to the user on the basis of the calculated difference.
	However Wu teaches a breath guidance system (Abstract) comprising
	Generating current physiological information and target physiological information ([0021])
calculate a difference between a target respiration rhythm and a current respiration rhythm of the user calculated on the basis of the biological information ([0031]-[0032] breathing frequency data determined, feedback provided based on a difference between target breathing frequency data and current breathing frequency data) and output a pattern to the user on the basis of the calculated difference ([0026] outputs a guidance pattern to change the current 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further include a target breathing rhythm determination and outputting of a pattern to guide to this target breathing rhythm as taught by Wu as a mean to enable the sleep relaxation in Zambotti by teaching how the breathing feedback of Zambotti ([0014]) can be accomplished through an output pattern.
Yet their combined efforts fail to teach
the controller is configured to start the measurement processing when a first condition for starting the measurement processing is met, and 
the first condition includes a shift of a cycle of the motion factor to a stable state from a disturbed state, or a shift of a cycle of the motion factor to the disturbed state from the stable state, the stable state being a state that the user is breathing at predetermined intervals.
However Bolea teaches a respiratory monitor (Abstract) and teaches determining whether to measure respiration based on whether the respiration data is stable ([0302]) and Lai teaches a respiration monitor (Abstract) and further teaches that respiration stability may be determined based breathing occurring at predetermined consistent intervals (Fig. 2, [0034] breathing is stable if respiration period remains consistent in length)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to review the breathing intervals of Zambotti and Gavriely and make a determination on stability of the breathing intervals, taught by Lai, as this Bolea teaches this may be a criteria to determine whether the subject is in a suitable state for gathering quality data.

Claim(s) 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambotti in view of Gavriely and further in view of Schwenk and further in view of Wu and Bolea and further in view of Lai and further in view of Adhikari et al (US 2015/0145676) (“Adhikari”).
Regarding Claim 4, while Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 1, their combined efforts fail to teach wherein the first condition further includes an elapse of a predetermined time period from start20 of detection of the motion factor.  
However Adhikari teaches a subject motion monitor (Abstract) wherein motion may be characterized by an elapse of a predetermined time period ([0174] motion from gyroscope characterized by small orientation changes over a predetermined time period before classification).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to categorize the motion of Zambotti, Gavriely, Schwenk, and Wu based on its occurrence for an elapsed predetermined time period as Adhikari teaches this parameter can further be used to confirm a motion’s character. Specifically, if the motion in Schwenk is walking, motion indicating walking occurring for a predetermined amount of time increases confidence in such a determination.
Regarding Claim 5, Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 1, their combined efforts fail to teach wherein the first condition further includes a continuous detection of the motion factor for a predetermined time.25  
However Adhikari teaches a subject motion monitor (Abstract) wherein motion may be characterized by continuous detection of small changes ([0174] motion from gyroscope characterized by small orientation changes over a predetermined time period before classification).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to categorize the motion of Zambotti, Gavriely, Schwenk, and Wu based on its continuous occurrence for a period of time as Adhikari teaches this parameter can 
Regarding Claim 16, while Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9,10 their combined efforts fail to teach wherein the second condition is an elapse of a predetermined time period after start of the measurement operation.  
However Adhikari teaches a subject motion monitor (Abstract) wherein motion may be characterized by an elapse of a predetermined time period ([0174] motion from gyroscope characterized by small orientation changes over a predetermined time period before classification).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to categorize the motion of Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai as transitioning to lower motion (Schwenk: [0051] and thus deactivation) based on its occurrence for an elapsed predetermined time period as Adhikari teaches this parameter can further be used to confirm a motion’s character. Specifically, if the motion in Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai is walking, motion indicating walking occurring for a predetermined amount of time increases confidence in such a determination.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambotti in view of Gavriely and further in view of Schwenk and further in view of Wu and further in view of Bolea and further in view of Lai and further in view of Kameyama et al (US 2007/0118026) (“Kameyama”).
Regarding Claim 10, while Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9, and Schwenk further teaches15 deactivating can be performed when low motion is detected ([0051]), their combined efforts fail to teach wherein the second condition is determination that the user has fallen asleep based on the motion factor.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the low motion factor used to deactivate system of Zambotti, Gavriely, Schwenk, and Wu can be equally indicative that subject is asleep as taught by Kameyama. This could be used for motion analysis to determine that subject has stopped certain activities ([0028]) and fallen asleep.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambotti in view of Gavriely and further in view of Schwenk and further in view of Wu and further in view of Bolea and further in view of Lai and further in view of Murakawa et al (US 2013/0090543) (“Murakawa”).
Regarding Claim 18, while Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 9, their combined efforts fail to teach wherein the second condition is a determination of the shift of the cycle of the motion factor to the stable state from the disturbed state.
However Murakawa teaches a medical monitoring system (Abstract) wherein a desired patient parameter is breathing-stopped state blood pressure, which may be determined only after the subject leaves a stable breathing state ([0140]-[0143]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further include a measuring routine in Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai where instability was desired as Murakawa teaches this may induce a desired parameter for detection. Furthermore, it would be obvious that the biological information of Zambotti doesn’t have to be limited to breathing information and further including blood pressure monitoring as taught by Murakawa as the two datasets together provides a more complete picture of the patient’s health state.

Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambotti in view of Gavriely and further in view of Schwenk and further in view of Wu and further in view of Bolea and further in view of Lai and further in view of Amano et al (US 6,210,340) (“Amano”) and further in view of Yin et al (US 2013/0131525) (“Yin”)
Regarding Claim 21, while Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai teach the terminal apparatus according to claim 1, their combined efforts fail to teach the apparatus comprising: an abutment configured to contact a position of the user when the controller performs the measurement processing of biological information of the user; and a support configured to contact the user at a position different from the abutment when the controller performs the measurement processing of biological information of the user.  
However Amano teaches a pulse monitoring device (Abstract) comprising an abutment configured to contact a position of the user and when the controller performs the measurement processing of biological information of the user (Fig. 2A, abutment / contact portion 86, Col. 13, L. 47 – Col. 14, L. 7, where contacting used to evaluate pulse in Col. 14, L. 23-33) and support configured to contact the user at a position different from the abutment while measurement processing of biological information of the user (Fig. 2A, supports / pressing legs 68, 72).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the contacting by the terminal of Zambotti to be performed by an abutment, propped by supports as taught by Amano as a way to sense pulse by contact directly by the terminal as this provides a secondary dataset for evaluating a subject’s health status and increases the capability of Zambotti’s system. Furthermore, it is known the art that the same motion may be used to characterize both respiration and pulse (Yin: [0016], [0031] “a tri-axial accelerometer is a device that measures the acceleration in three sensing axes, and is used in respiration sensing as an inclinometer to reflect the abdomen or chest movement caused by respiration, and in pulse (indirect measurement of heart beating) sensing to catch 
Regarding Claim 24, Zambotti, Gavriely, Schwenk, Wu, Bolea, Lai, Amano, and Yin teach the terminal apparatus according to claim 21, wherein when the support of the terminal apparatus is pressed against a body of the user, the abutment of the terminal apparatus is configured to be displaced in accordance with the movement of the user including expansion and contraction of a blood vessel of the user based on the user's pulse (See Claim 21 Rejection).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambotti in view of Gavriely and further in view of Schwenk and further in view of Wu and further in view of Bolea and further in view of Lai and further in view of Amano and further in view of Yin and further in view of Hayashi (US 6,254,544).
Regarding Claim 25, Zambotti, Gavriely, Schwenk, Wu, Bolea, Lai, Amano, and Yin teach the terminal apparatus according to claim 21, and Amano further teaches the apparatus comprising: a first portion that includes a sensor (Fig. 2A, the combination of contact portion 86 + thinner portion 87 + piezoelectric element 82, the piezoelectric element being the sensor), a second portion that does not include the sensor and is joined to the first portion by the support (Fig. 2A, supports / pressing legs 68, 72 connected to the first portion by the walls of the apparatus), and a member disposed between the first and second portions, wherein when the gyro sensor is pressed against a body of the user via the elastic member (Fig. 2A, thinner portion 87 connects the contact portion 86 and piezoelectric element 82 to the pressing legs by way of the walls of the apparatus), the first portion of the terminal apparatus is displaced about an axis of the support with respect to the second portion in accordance with the movement of the user including expansion and contraction of a blood vessel of the user based on the user's 
[AltContent: oval]
    PNG
    media_image1.png
    43
    119
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the contacting by the terminal of Zambotti, Gavriely, Schwenk, Wu, Bolea, Lai, Amano, and Yin to be performed by a first portion and second portion as configured by Amano as a way to standardize the construction of the invention to enable sensing both of respiration and pulse.
Yet their combined efforts fail to teach the member being an elastic member.
However Hayashi teaches a pulse wave monitor (Abstract) comprising elastic member for transmitting the pulse movement to the sensor (Col.8, L. 48-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the members between the pulsation source and the sensor as are elastic as taught by Hayashi to the members of Amano as a simple substitution of one form to transfer movement to a sensor by a member for another where the member is elastic to yield predictable results of evaluating pulse.

Response to Arguments
Applicant’s argument filed 11/30/2021 with respect to the 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zambotti, Gavriely, Schwenk, Wu, Bolea, and Lai.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791